     Case 1:19-cv-01578-VEC-DCF Document 217
                                         216 Filed 07/29/21
                                                   07/28/21 Page 1 of 3


MEMO ENDORSED                                             USDC SDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC #:
                                                          DATE FILED: 7/29/2021
IN RE: NAVIDEA BIOPHARMACEUTICALS
LITIGATION
                                                      Case No.: 1:19-cv-01578-VEC

                                                      ECF Case



  [PROPOSED] SO-ORDERED STIPULATION REGARDING EXPERT DISCOVERY

       WHEREAS, on September 25, 2020, Plaintiff Navidea Biopharmaceuticals, Inc.

(“Navidea”) and Defendant Dr. Michael M. Goldberg (“Dr. Goldberg”) (collectively, the

“Parties”) filed a Joint Letter updating the Court regarding the status of discovery which, inter

alia, addressed Dr. Goldberg’s request that the Court schedule deadlines for expert discovery in

this matter, including on the issue of damages [ECF No. 137];

        WHEREAS, on June 15, 2021, the Parties filed a Joint Letter updating the Court regarding

the status of discovery which, inter alia, proposed a schedule relating to deadlines for expert

discovery in this matter [ECF No. 208];

       WHEREAS, on July 6, 2021, during the Pretrial Conference of this matter, the Court

directed the Parties to determine their own schedule regarding deadlines for expert discovery and

ordered that all expert discovery is to be completed by November 30, 2021;

       WHEREAS, pursuant to the Memo Endorsement on the Letter Response entered on July

22, 2021, “[n]o later than July 28, 2021, the parties must meet and confer on all internal expert

discovery deadlines, including when experts will be identified, when reports are due, and when

experts will be deposed, and submit a stipulated schedule” [ECF No. 215];
      Case 1:19-cv-01578-VEC-DCF Document 217
                                          216 Filed 07/29/21
                                                    07/28/21 Page 2 of 3




        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

for the Parties, that the Parties are to:

        1.      Provide each other party pursuant to Fed. R. Civ. P. 26(a)(2)(A) with the name,

curriculum vitae, and general subject matter of testimony of any expert it may use in its case-in-

chief no later than August 20, 2021;

        2.      Provide each other party pursuant to Fed. R. Civ. P. 26(a)(2)(A) with the report of

any expert it may use in its case-in-chief no later than September 23, 2021;

        3.      Provide each other party pursuant to Fed. R. Civ. P. 26(a)(2)(D) with the name,

curriculum vitae, and general subject matter of testimony of any expert it may use solely to

contradict or rebut evidence on the same subject matter identified pursuant to Paragraph 1 no later

than October 8, 2021;

        4.      Provide each other party pursuant to Fed. R. Civ. P. 26(a)(2)(D) with the report of

any expert identified pursuant to Paragraph 3, it may use solely to contradict or rebut evidence

on the same subject matter identified pursuant to Paragraph 1 no later than November 8, 2021.

        5.      Make available for deposition any expert that issues a report pursuant to Paragraphs

2 and 4 no later than November 30, 2021.




                                                 2
           Case 1:19-cv-01578-VEC-DCF Document 217
                                               216 Filed 07/29/21
                                                         07/28/21 Page 3 of 3




     Dated: New York, New York
            July 28, 2021




      /s/ Barry M. Kazan                                          /s/ Gregory Zimmer
      Barry M. Kazan                                               Gregory Zimmer
      Mintz & Gold LLP                                             360 Lexington Avenue, Suite 1502
      600 Third Avenue, 25th Floor                                 New York, New York 10017
      New York, New York 10016                                     Tel.: (914) 402-5683
      Tel.: (212) 696-4848                                         Fax: (914) 402-5683
      Fax: (212) 696-1231                                          GZimmer@GZimmerLegal.com
      Kazan@mintzandgold.com

      Attorneys for Plaintiff / Counterclaim Defendant             Attorneys for Defendant / Counterclaim Plaintiff /
      Navidea Biopharmaceuticals, Inc. and                         Third-Party Plaintiff
      Third-Party Defendant                                        Michael M. Goldberg M.D.
      Macrophage Therapeutics, Inc.




                                                      _______________________________________
                                                      HON. VALERIE CAPRONI
                                                      UNITED STATES DISTRICT JUDGE        7/29/2021

In addition to the above-referenced deadlines, the Court imposes the following deadlines:

No later than October 15, 2021, each party must tell the other whether it wants to depose an expert identified
pursuant to paragraph 1.

No later than October 20, 2021, if the opponent does want to depose the expert, the proffering party must provide 3
days on which the deposition can be taken between November 8, 2021 and November 18, 2021.

No later than October 22, 2021, the parties must meet and confer and finalize a stipulation to be submitted to the
Court, setting forth the date, time and location of the depositions of the experts.

No later than November 12, 2021, each party must tell the other whether it wants to depose a rebuttal expert
identified pursuant to paragraph 3.

No later than November 15, 2021, if the opponent does want to depose the expert, the proffering party must provide
3 days on which the deposition can be taken between November 19, 2021 and November 30, 2021.

No later than November 17, 2021, the parties must meet and confer and finalize a stipulation to be submitted to the
Court, setting forth the date, time and location of the depositions of the rebuttal experts.


                                                          3
